962 So. 2d 359 (2007)
John Arthur FLEMING, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-330.
District Court of Appeal of Florida, Fourth District.
July 18, 2007.
Rehearing Denied July 18, 2007.
John A. Fleming, Jr., Jasper, pro se.
No appearance required for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We withdraw our opinion of June 13, 2007, grant Appellant's motion to file supplemental brief, and, upon consideration of same, re-issue our opinion of June 13, 2007.
Affirmed.
STONE, POLEN and GROSS, JJ., concur.